OFFICE                 OF    THE              ATTORNEY           GENERAL                      OF    TEXAS
                                                                                              AUSTIN




            loaorablo Ooorm 1. Ibrppard
            Compt~ollar of mbllo Aaoouuta
            Alutlo, Texar
            Dwr            8lr1




                                                                                                                   firn,                or   corpora-


                           BankM                      or the 8tats                      of T0x88,             rho purrws                      ths
                           burlarm                        of tinding                   moaoy, puro&rlw   ux.arl,s au
                           taklo(l                   for        seaurlt$               for ihi pnynnt  Of swh loans
                                          thereon
                           a nd inta r er t                                             a n lr slq r unt 0r ua g o s
                                                                                                                   o r a s-
                           signmat                         of rqgor vlth  ?ovrr oi Attorney to ool-
                           leot            the maamor other               order for unpaid ohattol
                           mortgage                        or bill of sala upou household or kitchen
                           fui’olture.                       ’ ~Emph8sis added)



“OCn”“~~”         .-.-,-    I   .   _^    __   -^I    --_..__    ._   --_._-.._..-..     --...._.   .._   .-__-   ..-_   -..   -..-   _..
iionorabls    Oaorge 1.        Slnppard,       pago 2



              Thm l
                  mphao1o.d     portion of tb forogol~       itatute
voo lnoortod by aa wnduat            of the 49th &glaIature,      1945,
boio( Choptor 195, Seotlon        1, Aots 49th La(;lolaturo,     Pam
266, lrfoatlTo       not 11, 1915, thuo Ohrrglo(( the r0rvr doflnl-
tion of a haa        broker bt the lulurioa thorofra of ‘a louI-
leg Iaotltutloa       oubjut to ouporrlolofi o? lzruiaatloa       b the
-putmoat     of     &a&l-   of the Itats of TOUS.       Arttiolo i 169,
              hod   boon oonrtruod prior to ltr emoadmoat la tho


             bubdlrloloa            48, Artlole      lJO2, Ravlood Civil      IStat-
utoo,    IO 00 f0110~0$

                              lad lmd
               'To lo o mulo te                      money without   bmk-
        11lg or dlooouatl~               prirllrgeo.@’
              8abdivIoloa           19, Artlola      1308, lo lo lollmor
              vor ear oao CP wro of the r0110v1ag glp-
        poooor To uotmmuloteand leql WWJ, pwohoeo,
        wll aad deal in uotoo, boado end rouritioo    but
        without boaklw     oad dlooountl&    privll~~eo~ ia
        act    00 truotso under any lawful srpross trust ouri-
        mlttod    to them by aoatrut    rml am agent for the
        porfomanoe     o flny lawful sot."
               bubd1r1010n           50,   Artiole   1302,   10 00 f011or81

               @To ouboorlbo for, purohooe, lnrort la, hold,
        own, lostgn, pledge aad othervim       deal 1~ and dls-
        pose of shares of oapltal     ltwk ,bonds, mortgogos,
        dobontureo, notoo and other seourltlos,olllgo-
        tlons,   oontracts and srldenccs of indebtedness
        of foreign   or dosestic  corporations   sot competing
        with oath other in the same line OS business; pro-
        vided the potters and authority herein coafsrred
        shall in no vay affect l   q provlsloa of the antl-
        trust   laws of this State.

          Article 1gojb, v.fi.c.a., 1325, (Chapter                     275,    Aotr
40th bgislaturr, lYii'7,pago 414) is OS fOllOWSr
              *A prlvatc oorporation ma7 be formed iOr aa7
        one or 8orO of tho f011091llg purpomeo, v1thout
                 or msurowo
        b a nk ing             rlrilops:   to lcouulato
        lod lore motmp; to SOP 1 end deal in notes, bonds
        and   seourltirsl           to    act as Trustre under 8og lsv-
        ful   express       trust        committed tf,it by cmtrsct or
c
                                                                                        708



    Sonoroblo        Ooorgo H. 8hoppard, wgo        3


         ~111, or under lppolnt8oat            moue horing
                                               OS say
             jurlrdlotloa of the oubjoot mottor, and so lg a nt
             for tho porfomonoo of my lovful mot1 to oub-
             oorlbo for, purohoe,  lavoot In, hold, 010, oo-
             alga, pledgo aad othervlw deli la oad dlopooo
             of ohoroo oi oapiul  ltooko, boodo, wrtgagmo,
         dobmtroo,        notoo oad other uourltlro     or obllw-
             tloao, oontruto   aad lr ldo a o of
                                               o o Iadobtodmooo
             of forolgn or dmootlo oaporotlono       aot empet-
             lng with luh othor la tho ouo 111~ of buoInooo~
             to borrow BO~UJor loouo doboatwoo for oarryla#
             out onf or 011 purposes &ova lnworotod.  Pro-
             vided thbt tho povrr ad authority horalu oon-
             iorrrd -11    10~no r*r a??eot ur~~o? tho porl-
             010R0 of    tho   anti-trust   laro   of this   ltoto.”
                     Artiolo 152ha, V.A.OA.,        1925, IO 1u        port   00 fol-
    love I
                    so.    1. This Aot -11     ubruo  oorporo-
             tlono   horotofore oroot~d horlag for tholr pur-
             pore or purposes any OF all of the povoro nov
             luthorloed lo bubdl~lolono 48, 49 or 50 of Artlola
             1502, Revised Clvll Statutes     of %x80, lY25, and
             herrtoforo    or horoaftar croatod harlag la rho18
             or in port any purpooo or purpoooo nov outhor-
             lood in Choptrr 275,   Sonata El11 gukr 232 of
             the Oonorol and Spoolal Uro of Uw Rogulor SOS-
             olon of the 40th tiglslaturo.     ...
                    “sea.   2.  The Buiklq    Coamloslonor of Texas
             shall examins or cause to be examined such cor-
             porations     oonuall~ or ofteuer   lf hs dsrms it nec-
             osoary.      ...



                   “sec. 10.  Ths provlsloas    of this Act shall
             apply to forclga  corporations    vho have hsretofors
             been granted permlsslon to do businsss Ln Texas
             and rho ma7 hrrraftsr   be granted psrmisslon    to do
             buolnoss ln Tour and having am tholr purposr or
             purposes soy part OS the provlolons      sst out In
             sootion On8 or this Act.     ltvor~ forolgn oorpora-
             tion ha+lng such a permit to do buslnsss Ln thls
Eonarable   Oaorge II. Shopped,       page 4


       Stat. ohall be oubJ.ot to tha lrulaatloo    of the
       Ronking Ca8.loolonor of Tons lo tho oam wnner
       la dunder tho oou terms old OODdltlOOOam ox-
       ulnotloa   of dawotlo ooqmrotIono.     ...’
           By tho tons of the forogolag laglolotlro   oruot-
unto 8nd portloulorl~   tho 1945 anndwnt    to &tlola 61654,
mupro, both draeotlo mad forolga oorporatlooo lnooroporotod
uador oubdlrloIono  58, 49 mad 50, Artlolo 1302, R.C,b., 1925,
and Arttolo 1303, V.A.C.ll., l925, arm sub rot to oxamino-
tlon   by thr Doportwnt        of Bmuklag of the 8i 8to of Toxoo,   8nd
honoo do not oome vlthln  the deflnltlon    of loma broker am
dofined lo Art1010 6165a, V.&.C.b.,     1925.
             buoh oorporotlono      ora therefora not lubJoot to oar
of tha lava o?toxao govornlng         looa brokers md pmtloulmly
Artiolo 6169,     (aootieao      2 to 8, ma.) V.A.C.~.,  aad o&b-
dIrloIon    14, Artlole   7047, ItAb.,     1925, mad tho oaouor to
your qu00t1on    10,   “SO.”




                                                     ““~hOZ  .oolstont
CHRtdb